DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are pending in the application and examined herein.

The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claims 5 and 10 are objected to because of informalities:
Claim 5: the claim recites the phrases a “first depth” and a “second preset depth”.  One of these phrases should be amended to provide claim language consistency with the other.
Claim 10: “the nuclear power plant radioactive structure” should recite “the radioactive structure” to provide claim language consistency. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. 

Amended claim 1 recites a “nuclear reactor vessel”. Where does the original disclosure mention the phrase “nuclear reactor vessel”, or even the word “vessel”? Nor do the figures show a “nuclear reactor vessel”. This limitation is therefore new matter.

Amended claim 8 recites “wherein the second core bit … has a length equal to a length of the radioactive structure buried in the wall.” However, there is nothing in the specification as filed disclosing the length of the second core bit is equal to the length of the radioactive structure. Where does the original disclosure mention the word “equal”?  Rather, the specification discloses “the second core bit 4a … may have the length ‘b’ corresponding to the length of the nuclear power plant activation structure 2” (p. 7, ll. 15-17). Further, the figures as filed do not show length “b” of the second core bit is the same as the length of the radioactive structure (2). This limitation is therefore new matter.

Claim Rejections - 35 USC § 112(b)
Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites “a nuclear reactor vessel”. It is unclear if this refers to a nuclear reactor pressure vessel, a nuclear reactor containment vessel, or another structure.

In claim 1 it is unclear what steps (if any) are being positively recited. The “flattening” step is only active when a “portion of the outer surface is uneven”. However, nowhere does claim 1 require an uneven outer surface of a wall of a reactor vessel. At best, the “flattening” step is based on some intended future use, which may never occur. Since no “flattening” step is positively recited it follows that the other steps, which depend on the flattening step being positively recited, are likewise not positively recited. As a result, as claim 1 is best understood, any teaching of removing any radioactive structure from any nuclear power plant (claim 1 preamble) anticipates the claim. 

In review, the “when” clause is unclear. For purposes of examination, the “when” clause appears to be language that suggests or makes optional but does not require steps to be performed and/or does not limit claim scope or a claim limitation. Note MPEP § 2111.04(I and II) and § 2143.03. Accordingly, the full metes and bounds of claim 1 cannot be ascertained by one having ordinary skill in the art.

For the reasons noted above, the claims do not allow the public to be sufficiently informed of what would constitute infringement. Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
Claims 1, 5-7, and 9, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over DE Publication No 19906722 (“Schützeichel”) in view of FR Publication No. 2939705 (“Paradis”) and further in view of US Patent No. 5,263,062 (“Guigon”).

Regarding claim 1, Schützeichel discloses (see Figs. 1, 3) a method of removing a radioactive structure from a nuclear power plant ([0001], [0003], [0005]), comprising:
flattening at least a portion of an outer surface (18) of a drilling portion of a wall (10) of a nuclear reactor vessel when the portion of the outer surface is uneven (over time an outer surface of a reactor vessel wall will not be perfectly even/flat), wherein the radioactive structure (21) is buried in the wall and the drilling portion is adjacent to the radioactive structure ([0025], [0029]; the portion 21 of Schützeichel is part of the reactor shielding, which is a structure which has been irradiated by neutrons);
installing a drilling device (11, 13) in the flattened drilling portion and performing a drilling operation ([0024]);
extracting the radioactive structure from the wall ([0028]); and
wherein the performing the drilling operation includes:
performing a drilling operation including a wet drilling operation using the drilling device (13) having a core bit (14, 15, 17) ([0027]),
wherein the performing the wet drilling operation includes:
collecting a cooling medium (27) used in the wet drilling operation using a cooling medium collection unit (29) ([0028]),
transferring the cooling medium collected by the cooling medium collection unit from the cooling medium unit to a first water collection tank (31) ([0028]),
depositing dust or sludge contained in the cooling medium in a lower portion of the first water collection tank to separate at least a portion of the dust or the sludge contained in the cooling medium ([0028]),
purifying the cooling medium from which the dust or the sludge is separated ([0028]), and 
resupplying the purified cooling medium to reuse the purified cooling medium as the cooling medium of the second drilling device ([0028]), and
	wherein at least one portion of the radioactive structure absorbs neutrons during an operation of a nuclear reactor included in the nuclear reactor vessel so that the radioactive structure has radioactivity after the operation of the nuclear reactor ([0001], [0003], [0005]). 

	Schützeichel does not appear to disclose cutting the extracted radioactive structure, storing pieces in a shielding container, or a first dry drilling operation.

Paradis discloses (see Figs. 1, 7) a method of removing a concrete radioactive structure (p. 1, ll. 14-22), comprising installing a drilling device in a flattened portion and performing a drilling operation (p. 2, ll. 66-79); and performing a first drilling operation including a dry drilling operation using a first drilling device having a first core bit (p. 1, ll. 14-17; p. 3, ll. 107-116). 

Paradis discloses this first drilling operation makes it possible to insert a sheath to provide support to a structure (p. 3, ll. 80-83). It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to perform a first drilling operation, as suggested by Paradis, in the method of Schützeichel for the benefits thereof. That is, it would have been obvious to use a dry drilling operation to provide support to Schützeichel’s wall, as suggested by Paradis, before further drilling to extract the desired radioactive structure therefrom. Thus, modification of Schützeichel’s method to provide support to the structure, as suggested by Paradis, would have been obvious to a POSA. 

Guigon discloses (see Fig. 1) a method of removing a radioactive structure (1:8-10), comprising cutting an extracted radioactive structure (to smaller size pieces that will fit into a container), and storing pieces of the cut radioactive structure in a shielding container (37) (3:19-21; 3L64-4:5).

Schützeichel discloses the pieces of the cut radioactive structure are disposed of as radioactive waste ([0022]). Guigon discloses that storing the pieces in the container allows for their disposal at a long-term storage site or a radioactive-waste processing unit (4:3-5). It would have been obvious to a POSA to further modify the method of Schützeichel by cutting and storing the pieces in a shielding container, as suggested by Guigon, for the benefits thereof. Thus, further modification of Schützeichel’s method to safely cut, store, transport, and dispose of the radioactive waste, as suggested by Guigon, would have been obvious to a POSA. 

Regarding claim 5, Paradis discloses wherein the performing a first drilling operation further includes,
installing the first drilling device in a flattened portion adjacent to the radioactive structure so that the first core bit of the first drilling device is installed in a parallel relationship with the radioactive structure based on an angle at which the radioactive structure is buried in the wall (Fig. 1, p. 3, ll. 107-116); and
driving the first drilling device so that the drilling portion is drilled to a first depth (p. 3, ll. 107-118). 

	Schützeichel discloses wherein the performing a second drilling operation further includes, 
	installing the second drilling device in the drilling portion so that the second core bit of the second drilling device is installed in a parallel relationship with the radioactive structure based on the angle at which the radioactive structure is buried in the wall (Figs. 1, 3, [0008]), and
	driving the second drilling device so that the drilling portion is drilled to a second preset depth (Figs. 1, 3). 

Thus, Schützeichel’s method, modified by Paradis’s dry drilling method and Guigon’s storage techniques, would have resulted in the method of claim 5.

Regarding claim 6, the modified Schützeichel discloses wherein a depth of the drilling portion drilled in the second drilling operation is deeper than a depth of the drilling portion drilled in the first drilling operation. Paradis discloses the depth drilled in the first drilling operation is less than the height of the entire structure (Fig. 1, p. 3, ll. 107-118). Schützeichel discloses the depth drilled in the second drilling operation is equal to the entire height of the structure ([0006]). Therefore, the depth drilled in the first drilling operation is less than the depth drilled in the second drilling operation. Thus, Schützeichel’s method, modified by Paradis’s dry drilling method and Guigon’s storage techniques, would have resulted in the method of claim 6.

Regarding claim 7, the modified Schützeichel discloses wherein a length of the second core bit mounted on the second drilling device in the second drilling operation is longer than a length of the first core bit mounted on the first drilling device in the first drilling operation. Paradis discloses the depth drilled in the first drilling operation is less than the height of the entire structure (Fig. 1, p. 3, ll. 107-118). Schützeichel discloses the depth drilled in the second drilling operation is equal to the entire height of the structure ([0006]). Therefore, the depth drilled in the first drilling operation is less than the depth drilled in the second drilling operation. Thus, the skilled artisan would reasonably expect the length of the second core bit for the second drilling operation is longer than a length of the first core bit for the first drilling operation since the depth required to be drilled in the second drilling operation is longer than the depth drilled in the first drilling operation. Thus, Schützeichel’s method, modified by Paradis’s dry drilling method and Guigon’s storage techniques, would have resulted in the method of claim 7.

Regarding claim 9, the modified Schützeichel discloses wherein in the performing a drilling operation, each of the first core bit and the second core bit includes an end portion facing an outer surface of the drilling portion, and a protrusion protruding along a circumferential direction of each of the first core bit and the second core bit is formed in the end portion, and the drilling portion corresponding to a radially outer side of the radioactive structure is drilled in a donut shape by the first core bit and the second core bit (Schützeichel, Figs. 2-3; Paradis, Fig. 1; both Schützeichel and Paradis’ drill a round shape). 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Schützeichel, Paradis, and Guigon as applied to claim 1 above, further in view of US Publication No. 2015/0226006 (“Connesson”).

Regarding claim 2, the modified Schützeichel does not appear to disclose a second water collection tank.
Connesson discloses (see Fig. 1) a method of dismantling a nuclear reactor ([0001]) comprising performing a wet drilling operation ([0010]-[0015]) including collecting a cooling medium (F’) used in the wet drilling operation using a cooling medium collection unit (40) ([0100]). The cooling medium (F’) is transferred to a first water collection tank (right-side of tank 46), transferring the cooling medium collected in the first water collection tank to a second water collection tank (left-side of tank 46); and depositing the dust or sludge contained in the cooling medium on a lower portion of the second water collection tank to separate the dust or sludge remaining in the cooling medium from the cooling medium ([0030]-[0031], [0076], [0101]). 

	Connesson discloses the tanks treat the cooling medium used in the wet drilling operation ([0101]). It would have been obvious to a POSA to include a second tank as disclosed by Connesson in the method of Schützeichel for the benefits thereof. Furthermore, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.40. See also In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). That is, using several water collection tanks to enhance purification would have been within the skill of the artisan. Thus, further modification of Schützeichel’s method to include a second water collection tank to remove debris, as disclosed by Connesson, would have been obvious to a POSA. Providing two water collection tanks to enhance the treatment and purification of the cooling medium is an expected result. 

Regarding claim 3, Connesson further discloses wherein while performing the second drilling operation, the cooling medium is collected by the cooling medium collection unit (40) provided to be in contact with a drilling portion to surround a periphery of the second core bit (18) of the second drilling device and cool a friction heat generated in the second drilling operation (Fig. 1, [0027], [0074], [0100]). Connesson discloses this arrangement confines the dust generated while drilling and provides sealing around the drill ([0074], [0100]). It would have been obvious to a POSA to further modify Schützeichel’s method to arrange the cooling medium collection unit, as disclosed by Connesson, for the benefits thereof. Thus, further modification of Schützeichel’s method to seal and confine the drilling debris, as suggested by Connesson, would have been obvious to a POSA. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schützeichel, Paradis, and Guigon as applied to claim 1 above, further in view of US Publication No. 2021/0174978 (“Hwang”).

Regarding claim 4, the modified Schützeichel does not appear to disclose installing a scattering prevention unit. 

Hwang discloses (see Fig. 1) a method of removing a radioactive structure (1) from a concrete wall (200) of a nuclear reactor comprising installing a scattering prevention unit (30) in an outer surface of a portion of the concrete wall adjacent to the radioactive structure ([0032], [0040]).
Hwang discloses the scattering prevention unit blocks the openings to prevent the outflow of radioactive dust ([0040]). The skilled artisan would recognize that the top opening of the radioactive structure of Schützeichel could potentially release radioactive dust from the drilling operation (see Schützeichel, Fig. 1; Hwang, [0040]). Thus, the skilled artisan would have been motivated to install Hwang’s scattering prevention unit to cover the top opening of the modified Schützeichel, thereby placing the scattering prevention unit in a close contact manner to surround the modified Schützeichel’s drilling device. It would have been obvious to a POSA to install the scattering prevention unit as disclosed by Hwang to cover the opening (top) of the radioactive structure of Schützeichel for the safety benefits thereof. Thus, further modification of Schützeichel’s method to further contain radioactive dust, as suggested by Hwang, would have been obvious to a POSA. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schützeichel, Paradis, and Guigon as applied to claim 1 above, further in view of “Decomissioning of TRIGA Mark-II Type Reactor” (“HwangNPL”).

Regarding claim 10, the modified Schützeichel does not appear to disclose the radioactive structure is a neutron guide tube or a beam port.

HwangNPL discloses (see Fig. 1) a method of removing a radioactive structure from a nuclear power plant wherein the radioactive structure is a beam port and is buried in a horizontal direction of a concrete nuclear reactor vessel, and a horizontal length of the radioactive structure is larger than a vertical length of the radioactive structure (top insert of Fig. 1; p. 1, col. 2).

	The skilled artisan would recognize that the type of radioactive structures to be removed would depend on the type of reactor being decommissioned. For example, HwangNPL discloses dismantling a research reactor which includes removing a beam port (p. 1, col. 2). Additionally, Schützeichel discloses its method makes it possible to remove structures with minimal dust and chips ([0004]). It would have therefore been obvious to a POSA to remove a radioactive beam port, as disclosed by HwangNPL, using the method of the modified Schützeichel, based on the type of decommissioned reactor and for the predictable purpose of reducing the amount of radioactive dust produced in the removal process, as suggested by Schützeichel.
	
Objection to the Title
The Title is objected to because it is unclear what constitutes a “radioactivation structure”. The following Title is suggested: “Method of Removing Radioactive Structure from a Wall in a Nuclear Power Plant”. Examiner notes the amended Title still recites a “radioactivation structure”.

Response to Arguments
Applicant’s arguments and amendments filed 08/23/2022 have been fully considered and are partially persuasive.

Applicant’s amendments to the Abstract overcome the Abstract objections of record.

Applicant’s amendments to the claims overcome the 35 U.S.C. 112(b) rejections, but have created a new issue as discussed above.

Applicant’s arguments regarding the prior art rejections have been fully considered, but they are directed towards newly added claim limitations and are therefore addressed in the rejections above.

Additional Comment
Despite 35 U.S.C. 112 rejections thereto, claim 8 has not been rejected based on prior art.  Nevertheless, it should be understood that clarification of the application (via claim amendment) may necessitate a future prior art rejection thereof.

Conclusion
Applicant’s amendment necessitated any new grounds of rejection presented in this Office Action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

RCE Eligibility
	Since prosecution is closed, this application is now eligible for a request for continued examination (RCE) under 37 FR 1.114. Filing an RCE helps to ensure entry of an amendment to the claims, specification, and/or drawings.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Jinney Kil can be reached at (571) 272-3191, on Monday-Thursday from 7:30AM-5:30PM ET. Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.



/J.K./Examiner, Art Unit 3646         

                /JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646